Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 1 of 44 PageID #: 4692



  MEG:KDE/AS/LKG
  F. # 2015R01691

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
   ---------------------------X

   UNITED STATES OF AMERICA

          - against -                              Docket No. 18-CR-123 (S-1) (CBA)

   JOHN SCARPA, JR.,

                             Defendant.

   ---------------------------X




                        GOVERNMENT’S SENTENCING MEMORANDUM




                                           RICHARD P. DONOGHUE
                                           UNITED STATES ATTORNEY
                                           Eastern District of New York
                                           271 Cadman Plaza East
                                           Brooklyn, New York 11201




  Andrey Spektor
  Lindsay K. Gerdes
  Keith D. Edelman
  Assistant U.S. Attorneys
       (Of Counsel)
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 2 of 44 PageID #: 4693



                                                      TABLE OF CONTENTS


  I. PRELIMINARY STATEMENT .............................................................................................. 1

  II. BACKGROUND ...................................................................................................................... 2

       A. Crime of Conviction ........................................................................................................... 2

       B. Other Conduct During the Ross Trial ................................................................................. 7

       C. Violation of the Terms of Pretrial Release ......................................................................... 9

  III. APPLICABLE LAW .............................................................................................................. 15

  IV. THE GUIDELINES ................................................................................................................ 16

  V. ARGUMENT .......................................................................................................................... 23

       A. The Offense Is Serious, Particularly Because It Was Committed By A Criminal Defense
          Attorney ............................................................................................................................ 23

       B. Scarpa’s History and Characteristics Require a Significant Sentence .............................. 26

       C. The Need for Deterrence and to Promote Respect for the Law ........................................ 33

       D. The Need to Avoid Unwarranted Sentencing Disparities ................................................. 34

            1. Comparison with Gallman .......................................................................................... 34

            2. Nationwide Comparison ............................................................................................. 36

            3. Need for Substantial Fine............................................................................................ 41

  VI. CONCLUSION ....................................................................................................................... 42




                                                                         i
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 3 of 44 PageID #: 4694



  I.     PRELIMINARY STATEMENT

                   The defendant John Scarpa, Jr., was convicted by a jury of bribing a witness in a

  state murder trial. That conduct alone warrants a sentence within the applicable 30-to-37-month

  Guidelines range. But this was no ordinary bribe, and Scarpa is no ordinary defendant; several

  factors compel an upward variance to promote respect for the law.

                 First, unlike co-defendant Charles Gallman—for whom the Court significantly

  varied from the lower Guidelines range, sentencing him to 30 months for the same offense—

  Scarpa is a criminal defense attorney, who played the lead role in this crime. Despite his claims

  of an “unblemished career,” Scarpa’s Sentencing Submission, Dkt. No. 257 (“Def. Ltr.”), at 1,

  Scarpa has tried to undermine the criminal justice system more than once. Years ago, a Supreme

  Court justice in Queens even banned Scarpa from his courtroom for repeatedly lying to him.

                 Second, Scarpa tampered with a witness while he was on bond, weeks after he

  was arraigned by this Court. In a recorded call, he advised a victim of domestic violence to

  plead the Fifth when she testified against his client. As a result, Judge Tiscione modified the

  conditions of Scarpa’s release by suspending him from practicing criminal law.

                 Third, unlike Gallman, Scarpa refuses to accept any responsibility. Even after

  Judge Tiscione’s finding that Scarpa violated the terms of his release by committing a crime,

  Scarpa claims he has been fully compliant. Def. Ltr. at 2. He also asserts that he has accepted

  the jury’s verdict, but says his “associations” are to blame, id. at 1, and adds that his bribery

  scheme was never really going to get a two-time killer acquitted, id. at 7.

                 Fourth, the bribery scheme was not, as this Court remarked when sentencing

  Gallman, an effort to avoid a traffic ticket; it was a trial strategy developed by Scarpa to free a

  dangerous murderer through illicit means. These aggravating factors and others discussed below

  warrant a sentence of at least 48 months’ imprisonment and a significant fine.
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 4 of 44 PageID #: 4695



  II.    BACKGROUND

         A.      Crime of Conviction

                 On May 23, 2019, Scarpa was convicted following a jury trial of violating and

  conspiring to violate the Travel Act. See 18 U.S.C. §§ 1952(a)(3)(A), 371; Presentence

  Investigation Report (“PSR”) ¶ 2. The jury found that Scarpa, along with co-defendant Charles

  Gallman, bribed Luis Cherry in the 2014-15 bench trial of People v. Reginald Ross, before

  Suffolk County Supreme Court Justice William Condon. PSR ¶ 7.

                 Ross was charged (and ultimately convicted) of the unrelated murders of

  Raymond Hirt and John Williams. He retained Scarpa to represent him, and Scarpa relied on the

  services of his case-fixer, Charles Gallman, to help with the case. Scarpa thought he needed help

  with the Williams murder in particular because he believed he could deal with the Hirt murder on

  appeal. See GX 18T, at 2:11-19 (Gallman telling Scarpa “[I]t’s gonna play out just like you

  said—he’s gonna win one and lose one,” and Scarpa observing that, “[I]f I can win the other one

  appeal, you know . . . [then] we saved him. And that’s what I’m hoping to do”); GX 6T, at 3:31-

  35 (Gallman relaying this belief to El-Rahim, Ross’s uncle, opining that the Williams murder

  was the tougher one to defend). The view was not entirely irrational, as there was overwhelming

  evidence of Ross’s involvement in the Williams murder, which he committed with Cherry:

  prosecutors introduced, among other evidence, testimony of an eyewitness, DNA of Ross’s

  girlfriend on lip balm found at the scene, Cherry’s fingerprint on a pack of Newport cigarettes

  found at the scene, Ross’s confessions relayed by someone who knew Ross (Allison Luberda),

  clear motive (drug debt), as well as evidence recovered from Ross’s vehicle that included a

  firearm, a set of binoculars, narcotics, a ski mask, and plastic ties. Transcript of the Scarpa Trial

  (“Tr.”), at 91:17-93:6




                                                    2
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 5 of 44 PageID #: 4696



                   Scarpa devised a plan that he thought would give him the best chance of getting

  Ross acquitted on the Williams murder. First, through Gallman, he secured Cherry’s agreement

  to testify favorably for Ross in exchange for the promise of increased prestige in prison and help

  with his appeal. Cherry’s testimony was to be crafted in a way that navigated around the

  evidence the prosecution presented at trial. Second, to maximize the impact of Cherry’s

  anticipated false testimony, Scarpa demanded a bench trial, so that he had a finder of fact who he

  thought was capable of compartmentalizing Cherry’s prior inconsistent statements.

                   The first part of the plan worked. In an intercepted call, Gallman called Scarpa

  and told him that Scarpa is “ok,” because Cherry was willing to testify whichever way Scarpa

  wanted:

         Gallman:         Just came off the visit. Boy, listen.

         Scarpa:          Yeah.

         Gallman:         I think you ok.

         Scarpa:          Yeah?

         Gallman:         Anything we need, he’s willing. Whichever way you wanna play
                          it, he’s willing.

         Scarpa:          Okay.

                                                  ***

         Scarpa:          So this guy is willing to do whatever?

         Gallman:         Whatever you need, John. Whatever you need.

         Scarpa:          Ok. You got it.

         Gallman:         Whatever you need. I got a bunch of stuff I wrote down that he
                          wants. I, cause I don’t think—now, it’s something about a, a
                          Newport pack.

         Scarpa:          Right.



                                                    3
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 6 of 44 PageID #: 4697




         Gallman:         Right. That his DNA is on. Right?

         Scarpa:          Yeah?

         Gallman:         Yeah. Well, I—well, I—well, I wrote a bunch of stuff down. So,
                          I’ll be able to give it to you when I get there. Okay?

         Scarpa:          Okay.

         Gallman:         I’m coming in today, so I’ll have to see you that—and I’m gonna
                          text you everything.

         Scarpa:          Okay.

  GX 10T, at 2:7-18, 4:5-24.

                   By this point, Scarpa had already put in motion the second part of the plan.

  Before Cherry testified, and when Scarpa still believed Gallman’s January 13, 2015 visit to

  Cherry in prison was secret, Scarpa explained that it was his decision to have a bench trial—a

  decision Scarpa said he made because of the judge’s ability to treat Cherry’s prior statements that

  inculpated Ross (i.e., Cherry’s confession and plea to the Williams murder) as only impeachment

  material, rather than as direct evidence. See GX 206, at 1867:20-1869:9; Tr. 105:4-15; GX 206,

  at 1869:20-24 (statement of Scarpa during the Ross trial that he had “deep and long

  conversation[s]” with his client for “many months” about this strategy). Before Scarpa called

  Cherry as a witness at the Ross trial, none of Cherry’s prior statements had been admitted into

  evidence. Tr. 355:11-356:1.

                   As Scarpa’s witness at the Ross trial, Cherry gave his fourth account about the

  Williams murder, one that incriminated himself, exculpated Ross, and navigated around evidence

  introduced at trial. Tr. 59:5-10; GX 206 (Cherry’s testimony at the Ross trial). 1 Prompted by



         1
           Cherry testified that he borrowed Ross’s red Ford to commit the murder to explain why an
  eyewitness recalled seeing an out-of-place red Ford Explorer parked on the morning of the murder. Tr.


                                                     4
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 7 of 44 PageID #: 4698



  Scarpa, Cherry even produced a false motive for killing Williams, which did not involve Ross.

  Tr. 64:21-65:5; Tr. 110:6-111:10 (testimony of Assistant District Attorney (“ADA”) Robert

  Biancavilla that there was no evidence supporting Cherry’s purported motive that Scott Williams

  had shot Cherry’s brother). Scarpa knew that Cherry’s testimony was not only helpful to the

  defense but was also entirely inconsistent with Cherry’s post-arrest statements and admissions at

  his plea hearing. Tr. 65:6-66:18. So, Scarpa’s detailed direct-examination also allowed Cherry

  to explain and distance himself from those inconvenient statements. See, e.g., Tr. 111:18-112:8

  (in response to Scarpa’s question, Cherry stating that he had lied about Ross because he was

  “mad” at Ross); Tr. 112:20-113:7 (Scarpa asking Cherry to explain his statement to law

  enforcement about following Ross’s directions to exculpate him); Tr. 113:8-114:16 (Scarpa

  asking Cherry to explain his statements at the plea, during which he incriminated Ross).

                  The lead prosecutor, ADA Biancavilla, cross-examined Cherry about Gallman’s

  visit to him in jail. Tr. 160:24-162:3. Scarpa was visibly shaken as Biancavilla began this line

  of cross-examination. Tr. 168:25-169:8. He began to furiously text-message Gallman, asking

  about the timing of his visit. See GX 23T-27T. When Scarpa finally reached Gallman by

  telephone, Scarpa exclaimed, “Yeah, you’re letting my balls hang out in the wind! I’m fucking

  texting you, I’m in court, I need to know an answer and, and I got no text back from you!” GX

  28T, at 2:12-14. He also demanded to know if Gallman’s visit with Cherry was “fucking

  recorded in any way.” Id. at 3:13.




  62:18-63:7. Ross owned a red Ford Explorer, but Cherry insisted that Ross was not with him. Tr. 63:10-
  15. As another example, to account for ballistic evidence that showed two guns were used—consistent
  with Cherry’s confession, in which he described Ross as shooting one of the firearms, Tr. 78:4-11; GX
  200, at 3—Cherry testified at trial that he had a handgun in each hand, and that he inexplicably kept firing
  the gun that was jamming. Tr. 64:2-20.


                                                       5
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 8 of 44 PageID #: 4699



                    Back in the courtroom, Scarpa went into self-preservation mode. Having offered

  Cherry’s testimony for its truth, built his strategy for waiving a jury trial in the hopes that

  Cherry’s Ross-exculpating testimony would be credited, Scarpa began telling the judge that,

  actually, he had always wanted Cherry exposed as a liar. In summation, he argued that Cherry

  was full of “stupid haughty inconsistent tales,” and that the judge could “tell Luis Cherry was

  lying because his lips were moving.” Tr. 272:24-273:16; 273:17-21. See also Tr. 275:2-14.

  This was the first time during trial that Scarpa argued Cherry should not be believed. Tr. 355:5-

  10. In an apparent attempt to shift the focus away from his own conduct—or perhaps to explain

  it—Scarpa blamed the prosecution for “purchas[ing] testimony.” 2 Sentencing Ex. A, at 2497:5. 3

  After listening to summations, Justice Condon found Ross guilty of both counts.




          2
              Scarpa argued that:

                    The procurement of testimony against Mr. Ross by law enforcement from
                    witnesses called in this case in exchange for special consideration by the district
                    attorney’s office is repugnant, and if engaged in by the defense, would certainly
                    be illegal. While it is not yet the law, which must progress I suggest, with God’s
                    grace the disgrace of permitting the use by government to purchase testimony
                    will one day disappear from our legal system . . . . How then can testimony
                    obtained by promised benefits looking the other way and obviously illegal
                    conduct, et cetera, be relied upon to decide a man's life? . . . . But what did they
                    purchase? And was it really worth the cost?

  Sentencing Ex. A, 2496:20-2498:9.
          3
          The 2,620-page transcript from the entire Ross trial will be re-submitted on a disk delivered to
  chambers along with this letter as Sentencing Exhibit A.



                                                         6
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 9 of 44 PageID #: 4700



          B.      Other Conduct During the Ross Trial

                  This Court has also learned that Scarpa’s unethical conduct during the Ross trial

  was not limited to witness bribery; he tried to intimidate a state’s witness, Melvin Anderson, and

  generate false impeachment evidence. 4

                  First, the defendant and Gallman planned to pack the courtroom with gang

  members whose presence could unnerve Anderson on the stand. In one call, for example,

  Gallman told Ross’s uncle, El-Rahim, that if there were “enough people from the hood up there

  it might change [Anderson’s] mind.” GXT 40, 2:24-26. Scarpa approved this plan. He agreed

  with Gallman that seeing those people in the courtroom might cause Anderson to “hold back

  from being a full-blown snitch.” GXT 37, 5:32-35. Scarpa knew that Gallman rounded up “15,

  16 people” to come intimidate Anderson. GX 42T, 2:21-22. He told Gallman, “[W]e’ll keep our

  fingers crossed” that when Anderson sees those menacing individuals he would become, as

  Gallman put it, a “hostile witness” for the prosecution. Id. 2:27-31. Scarpa and Gallman agreed

  that Anderson was a “piece of shit,” which Scarpa told Gallman they knew “from the fact that

  he’s a fucking snitch.” GX 42T, 2:37-40. Gallman was ecstatic to learn that as many as 20

  people were in the courtroom to watch Anderson testify, and instructed El-Rahim to have them

  throw up gang signs. GX 44T, 2:16-21; see also Tr. 492:2-4.

                  Scarpa waited for the intimidation crew to come. See GX 46T (sending Gallman

  text message that “No 9ne [sic] here yet.”). When Gallman said that according to El-Rahim, the

  20 people were 20 minutes away, Scarpa was pleased: “Excellent.” GX 49T, 51T. On the day




          4
            Anderson proffered with the U.S. Attorney’s Office for the Eastern District of New York after
  having been arrested for gun trafficking. Tr. 184:7-17. Anderson agreed to testify in exchange for a letter
  to the government describing his cooperation. Anderson provided evidence relevant to both the Hirt and
  the Williams murders. Id. 184:12-24.


                                                      7
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 10 of 44 PageID #: 4701



   Anderson was scheduled to testify in the Suffolk County courtroom—about 90 minutes away

   from Queens, Tr. 491:7-10—the court had to provide extra security because of a heavy presence

   of gang members from Queens, Tr. 188:11-189:6. Even after Anderson’s testimony was

   rescheduled, Scarpa remained undeterred. On the day of Anderson’s actual testimony, February

   3, 2015, see Sentencing Ex. A, 918-19, Scarpa took over the coordination of the intimidation

   crew—a crew consisting of gang members committed enough to drive back to Riverhead again;

   Scarpa told Gallman not to worry, that the gang members “are on their way.” GX 54T, 2:13-15.

                  Second, Scarpa and Gallman planned how to damage Anderson on cross-

   examination and hide Gallman’s affiliation with Scarpa. Scarpa’s attempt to generate bogus

   impeachment material on Anderson was especially transparent. In one call, he told Gallman in a

   hushed tone that he was ready to accuse Anderson of a Queens shooting regardless of whether

   there was any foundation to believe Anderson had committed it: “You know—you know, TA?

   All I need to know is anybody who’s been shot in Queens.” GX 42T, 3:26-27. Gallman was

   game: “Great minds think alike, man.” Id. at 3:29.

                  Apparently unsatisfied with this line of potential cross-examination, Scarpa also

   asked Gallman, in an intentionally suggestive and leading way, “Isn’t this the guy [i.e.,

   Anderson] that you told me tried to sell Tashiem [i.e., Gallman’s son] a gun?” GX 54T, 2:28.

   Gallman knew the answer Scarpa wanted: “Yes it is! And if you need me, call me [to testify],

   buddy.” Id. at 2:34. Notably, earlier Scarpa and Gallman had discussed that they did not know

   Anderson at all. See, e.g., GX 37T, 5:19-20 (Gallman and Scarpa trying to determine what

   Anderson looks like); GX 34T (Scarpa asking Gallman if “we” ever represented Anderson).

   Scarpa then listened as Gallman developed a script, helpfully adding the timing of the made-up




                                                    8
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 11 of 44 PageID #: 4702



   event. See GX 54T, 6:35-46 (Gallman asking Scarpa when the attempted sale happened, and

   Scarpa stating that it was “the end of July. Early August”).

                  Scarpa and Gallman also agreed that Gallman could not say he worked for Scarpa.

   Id. at 3:5-12 (Gallman stating that “of course I can’t say I work for you,” and “I’m presently

   unemployed”; Scarpa responding, “Absolutely.”). Realizing that Scarpa’s association with

   Gallman could be discovered, Scarpa suggested a different “eyewitness” to this event: “Wait,

   wait, wait a second! What about YKim? Can’t YKim testify?” Id. at 7:25-26. But by the time

   Gallman prepared YKim to serve as the lying witness, it was too late—Anderson had already

   testified. See GX 56T, 2:5-11 (Gallman informing Scarpa that he was with YKim, “the man who

   was going to beat this Melvin Anderson up because he tried to sell the kids guns in the park,”

   and Scarpa responding that Anderson had already testified).

          C.      Violation of the Terms of Pretrial Release

                  Two weeks after he was arrested by the Federal Bureau of Investigation and

   arraigned on an indictment in federal court, Scarpa was recorded in two calls (both audio files

   delivered to Chambers and transcribed in relevant part, see Sentencing Ex. B), advising a victim

   of domestic assault to assert the Fifth Amendment when she testified against the man who had

   allegedly assaulted her—Scarpa’s client. Scarpa informed her that she was risking criminal

   exposure if she testified. Based on this conduct, the government moved to revoke Scarpa’s bond,

   see Dkt. No. 104 (government’s motion), and United States Magistrate Judge Steven L. Tiscione,

   as detailed below, ruled that it was necessary to suspend Scarpa from practicing law to ensure

   that he stopped tampering with witnesses.

                  While on pretrial release on this case, Scarpa represented Warnell Wells in two

   domestic violence cases, one charging a felony (stemming from Wells’ use of a firearm), and the

   other a misdemeanor. The misdemeanor case was initiated after the victim’s daughter called 911


                                                    9
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 12 of 44 PageID #: 4703



   to report Wells’ assault of the victim (the “Victim”) on June 19, 2016. The Victim told

   responding officers that Wells hit her in the face and threw a brick through her window. A few

   days later, Wells retaliated against her by posting sexual images and videos of her online. 5

                   On October 10, 2018—just five days before trial was set to begin against Wells

   on the misdemeanor—Wells violated an order of protection against him by calling the Victim

   from Rikers Island. 6 Wells then directed the Victim to call Scarpa so he could be added to the

   conversation. During this call, Scarpa asked if Wells was using his own inmate PIN to call from

   prison. Wells stated that he was, and asked if Scarpa needed him to call back. Scarpa responded

   that he would “appreciate it.” Minutes later, Wells called the Victim again, this time from

   another inmate’s account (in violation of the jail’s rules), and again told her to include Scarpa.

   Scarpa picked up the phone and immediately asked, “We good now? Alright, so what she

   doing?” Scarpa clarified that by “she,” he meant the Victim. Wells responded, “That’s who is

   calling. She is not cooperating with them.” Referencing previous conversations he had had

   with the Victim, Scarpa then began advising her on how she should assert the Fifth Amendment

   when asked questions at trial against Wells:

                   Scarpa:         Ok that—is she on the line with us?

                   Wells:          Yeah.

                   Scarpa:         [The Victim]?


           5
             The Victim later recanted her additional allegation that Wells had also choked her and explained
   that she only reported the choking after the officers told her they could not charge Wells with additional
   crimes related to the sexually explicit revenge images Wells posted of the Victim. The Victim maintained
   that Wells assaulted her on June 19, 2016.
           6
             There were two orders of protection in effect in place at the time forbidding Wells from having
   contact with the Victim: a final order of protection issued on October 30, 2017 that was in effect until
   October 29, 2018 related to two prior domestic violence cases in which Scarpa represented Wells, and one
   related to the pending domestic violence case, in which Scarpa also represented Wells.



                                                      10
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 13 of 44 PageID #: 4704




               Victim:    Yes.

               Scarpa:    Ok did you talk to that attorney like I told you to?

               Victim:    I spoke with my attorney, he told me that I don’t have a
                          choice but to go in and if there is any question they ask me
                          I have —I can plead the Fifth, but I have to go.

               Scarpa:    Oh, that’s absolutely right.

               Victim:    Ok.

               Scarpa:    That’s absolutely right, you go.

               Victim     Mhmm.

               Scarpa:    [UI] questions, you taking the Fifth.

               Victim:    Right.

               Scarpa:    Ok?

               Victim:    Ok.

               Scarpa:    That’s all you have to do.

               Victim:    Ok.

               Scarpa:    Ok, now there are—listen I got to explain it to you a little
                          bit better than that.

               Victim:    Ok.

               Scarpa:    You have a right, you have a right to remain silent, if
                          anything that you say could or would be used in a court of
                          law against you that could expose you to a crime. So now,
                          “what’s your name,” you can’t take the Fifth to, right?

               Victim:    Uh-huh.

               Scarpa:    But, did—you know, “Were you involved in an incident
                          with Warnell Wells?” “I take the Fifth.”

               Victim:    Uh-huh.




                                            11
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 14 of 44 PageID #: 4705



                  Scarpa:        You understand what I’m saying? You can take the Fifth
                                 to anything that has to do between you and Tootie [Wells].

                  Victim:        Ok.

                  Scarpa:        Anything, anything at all that you know, “Was he your
                                 boyfriend?” “I take the Fifth.”

                  Victim:        Ok.

                  Scarpa:        You don’t have, you don’t have to answer any of those
                                 questions because, you know, they are gonna try to claim
                                 that this was the person that you were claiming, you know,
                                 did something to you, and if you are saying now that that’s
                                 not true that it didn’t happen then they are going to try to
                                 pin something on you.

                  Victim:        Right.

                  Scarpa:        So you have an absolute right to remain silent.

                  Victim:        Ok.

                  Scarpa:        Ok?

                  Victim:        Yes.

                  Scarpa:        So, I don’t—now—did you—you didn’t tell them that you
                                 were going to do that, did you?

                  Victim:        No, no, no, nah-uh.

                  Scarpa:        Of course, alright—so the fools—let, let them play the
                                 game now. Ok?

                  Victim:        Ok.

                  Scarpa:        Alright.

                  Wells’ trial on the misdeamonor case began five days later, on October 15, 2018.

   Scarpa requested that the Victim stay in the courtroom because, he told the judge, his client had

   the right to have his significant other support him. See Sentencing Ex. E, at 22:14-23:4.

   Moments later, in his opening statement—as the Victim watched—Scarpa promised that she



                                                   12
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 15 of 44 PageID #: 4706



   would be exposed as a liar, see id. at 31:10-32:12, though, he claimed, he was not “looking

   forward to having to ask [the Victim]” certain questions on cross-examination, id. at 33:17-22. 7

   He added that he was not sure how the state was going to prove a June 19, 2016 assault involving

   the Victim. Id. at 33:8-15. After his opening statement, Scarpa was seen speaking with the

   Victim in the courthouse. Following that conversation, the Victim approached the assigned

   ADAs and told them that she no longer remembered the June 19 assault. The next day, on

   October 16, 2018, the Victim told the ADAs that she now remembered the June 19 assault, and

   that she was actually the one who assaulted Wells. On October 17, 2018, before testimony

   began in the trial, the ADAs discovered the two jail calls quoted above (and enclosed with this

   submission) and petitioned the court to remove Scarpa from the case. Soon thereafter, Scarpa

   preemptively withdrew from the case. 8

                  This Court referred the government’s motion to revoke bail to Judge Tiscione.

   Through his attorneys, Scarpa argued that his conduct was “neither criminal nor unethical.” Dkt.

   No. 108, at 7. He asserted that he acted as an “officer of the court,” by advising the Victim that

   she needed to retain independent counsel. Id. Scarpa’s counsel maintained this position at the

   revocation hearing, claiming Scarpa was simply seeking to “determine whether or not [the

   Victim] understood [her Fifth Amendment rights] and whether or not the case was going to go




          7
            Before opening statements, the ADA notified the presiding judge that the Victim was in the
   courtroom. The judge asked the Victim to wait outside but Scarpa interjected, asking that the Victim
   remain. The ADA—who at the time was not yet aware of the call between Wells, Scarpa, and the
   Victim—did not object, and the judge allowed the Victim to remain. See Sentencing Ex. E, 22:14-23:4.
          8
             Wells has since pleaded guilty in the misdemeanor case, and the felony case remains pending,
   with a different attorney assigned. Transcripts from the state proceeding are enclosed on the disk as
   Sentencing Exhibits E and F. They are not separately docketed because they contain the Vicitm’s name.


                                                     13
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 16 of 44 PageID #: 4707



   forward, whether she was going to plead the Fifth or no.” Transcript from November 26, 2018

   Bail Revocation Hearing (“Bail Revocation Tr.”), at 13:15-17.

                  Judge Tiscione was outraged by Scarpa counsel’s suggestion that this was

   business-as-usual for any defense attorney: “[Do] you think defense attorneys make a habit of

   calling the victims in case of domestic violence and counseling them to take the Fifth

   Amendment and that’s okay?” Id. at 11:24:12:2. The Judge also highlighted Scarpa’s implicit

   threat in the conversation to dissuade the Victim from testifying by suggesting to her, “that if she

   doesn’t take the Fifth Amendment the prosecution is going to come after her.” Id. 14:2-5. Judge

   Tiscione continued:

                  Your client was conflicted from the very beginning. It was his
                  client’s interests that were at stake and he had no business talking to
                  the victim. None. None whatsoever, especially about the Fifth
                  Amendment and her rights thereto. . . . Not to mention the fact that
                  your client knew that his client was on the phone and set up this
                  whole thing in violation of a protective order. And not only did he
                  not hang up the phone, which is what he should have done, he
                  continued with the conversation thereby continuing the violation of
                  the court order, encouraging the violation of the court order. And
                  put aside the fact that the first call makes clear -- or the very
                  beginning of that call when he asked his client what she was doing,
                  makes it clear that he knew his client was communicating with the
                  victim in violation of the court order. He then communicated with
                  her himself with his client on the line, clearly aiding and abetting his
                  client’s violation of the protective order.

   Id. at 14:20-15:13. See also id. at 19:2-7 (Judge Tiscione noting that Scarpa took it upon himself

   to “explain to [the Victim] how she can assert the Fifth Amendment in a way that would protect

   her interests and his client’s interests and also putting in an implicit threat to the complainant that

   if she doesn’t assert the Fifth Amendment the Government is going to come after her”).

                  As a result of Scarpa’s conduct, Judge Tiscione made it a condition of Scarpa’s

   bail that he not practice criminal law or any type of law that put him in contact with witnesses,




                                                     14
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 17 of 44 PageID #: 4708



   because Scarpa presented an ongoing danger that he would “tamper with witnesses in other

   cases.” Id. at 32:25-33:1; 48:25-49:7. The court explained that, at the very least, Scarpa

   committed, a “gross ethical violation,” id. at 31:22, and likely at least one crime, id. 37:21-25

   (finding probable cause to believe that Scarpa aided and abetted the violation of a protective

   order); id. 38:4-6 (“suspect[ing]” but not deciding that Scarpa also committed witness

   tampering); id. at 34:18 (finding, at least, “borderline witness tampering”).

   III.   APPLICABLE LAW

                  “[A] district court should begin all sentencing proceedings by correctly

   calculating the applicable Guidelines range. As a matter of administration and to secure

   nationwide consistency, the Guidelines should be the starting point and the initial benchmark.”

   Gall v. United States, 552 U.S. 38, 49 (2007) (citation omitted); see also United States v. Booker,

   125 S. Ct. 738, 743 (2005) (although the Guidelines are advisory, district courts are still

   “require[d] . . . to consider Guidelines ranges” in determining a sentence).

                  Next, courts should “consider all of the § 3553(a) factors to determine whether

   they support the sentence requested by a party. In so doing, [it] may not presume that the

   Guidelines range is reasonable. [It] must make an individualized assessment based on the facts

   presented.” Gall, 552 U.S. at 50 (citation and footnote omitted). Section 3553(a) requires courts

   to “impose a sentence sufficient, but not greater than necessary, to comply with the purposes of

   [18 U.S.C. § 3553(a)(2)].” The factors courts shall consider in imposing sentence include “the

   nature and circumstances of the offense and the history and characteristics of the defendant,” 18

   U.S.C. § 3553(a)(1), as well as the need for the sentence imposed:

                  (A)     to reflect the seriousness of the offense, to promote respect
                          for the law, and to provide just punishment for the offense;

                  (B)     to afford adequate deterrence to criminal conduct;



                                                    15
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 18 of 44 PageID #: 4709



                   (C)      to protect the public from further crimes of the defendant;
                            and

                   (D)      to provide the defendant with needed educational or
                            vocational training, medical care, or other correctional
                            treatment in the most effective manner[.]

   18 U.S.C. § 3553(a)(2).

                   In addition, 18 U.S.C. § 3661 provides that, “No limitation shall be placed on the

   information concerning the background, character, and conduct of a person convicted of an

   offense which a court of the United States may receive and consider for the purpose of imposing

   an appropriate sentence.”

   IV.     THE GUIDELINES

                   The government objected to the Guidelines calculated by Probation, set forth in

   PSR ¶ 18. See Dkt. No. 250. The government submits that the appropriate Guidelines range is

   30 to 37 months’ imprisonment, based on the following calculation:

                   Base Offense Level:
                   (§§ 2X1.1(a), 2E1.2(a)(2), 2C1.1(a)(2), 2C1.1(c)(2), 2J1.2(a))                    14

                   Plus:     Substantial Interference With Administration of Justice
                             (§ 2J1.2(b)(2)                                                          +3

                   Plus:     Aggravating Role: Use of Special Skill (§ 3B1.3)                        +2

                   Total:                                                                            19

                   The difference in the government’s calculation from the calculation offered in the

   PSR stems from U.S.S.G. § 2C1.1(c)(2), which provides in relevant that, “If the offense was

   committed for the purpose of concealing, or obstructing justice in respect to, another criminal

   offense, apply . . . § 2J1.2” if the resulting offense level is higher.

                   The cross-reference applies because Scarpa committed the bribery offense for the

   purpose of obstructing justice in the prosecution of the Williams murder in the Ross trial. The



                                                      16
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 19 of 44 PageID #: 4710



   resulting offense level is higher: instead of an offense level of 12 under § 2C1.1(a)(2), the base

   offense level of § 2J1.2 is 14.

                   In addition, a three-point enhancement applies under 2J1.2(b)(2) because “the

   offense resulted in substantial interference with the administration of justice.” Application notes

   explain that such interference “includes a premature or improper termination of a felony

   investigation; an indictment, verdict, or any judicial determination based upon perjury, false

   testimony, or other false evidence; or the unnecessary expenditure of substantial governmental

   or court resources.” U.S.S.G. § 2J1.2, comment. (n.1) (emphasis added). 9

                   Here, both the state authorities and the court system wasted substantial resources

   as a result of Scarpa’s conduct. Scarpa’s entire trial strategy, by his own account, revolved

   around Cherry’s testimony—which was revealed to be false and procured through a bribe.

   Because Scarpa offered Cherry’s perjurious testimony at trial:




           9
             The government overlooked this cross-reference in advance of Gallman’s sentencing and thus
   did not object to the lower Guidelines calculation set forth in Gallman’s PSR. Without objections from
   either party, the Court applied the base offense level proscribed by Section 2C1.1(a)(2), resulting in a
   final Guidelines range of 12 to 18 months, which included Gallman’s conviction for conspiring to commit
   the “RDAP” false statement offense and reduction for acceptance of responsibility. See February 28,
   2019 Transcript of Gallman’s First Sentencing Hearing, 3:19-4:19. The Court sentenced Gallman to 30
   months for the bribery offense alone, concluding that a Guidelines sentence would not have promoted
   respect for the law. See March 7, 2019 Transcript of Gallman’s Second Sentencing Hearing, 7:9-9:9.
   Because Scarpa was the one who called Cherry as a witness and was therefore the person most
   responsible for the substantial waste of government and court resources, the cross-referenced provision
   and enhancement, while likely applicable to both defendants, is more clearly appropriate for Scarpa. In
   any event, any error in the Guidelines calculation (caused by the government) that benefited Gallman is
   no reason to commit the same error when sentencing Scarpa. See, e.g., United States v. McNair, 605 F.3d
   1152, 1232 (11th Cir. 2010) (rejecting the argument that just because the “district court made a mistake in
   calculating the co-defendant’s guidelines sentence, [the defendant] should benefit from the same
   miscalculation”); United States v. Morones, 530 F. App’x 685, 690 (10th Cir. 2013) (holding that a
   mistake in a co-defendant’s sentence does not “make another defendant’s sentence [based on a correctly
   calculated Guidelines range] unreasonable in any way”); see also United States v. Rodriguez, 648 F.
   App’x 9, 12 (2d Cir. 2016) (noting that the focus of § 3553(a)(6) is avoiding nationwide disparities in
   sentencing, not necessarily those between co-defendants).



                                                       17
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 20 of 44 PageID #: 4711



                  (1) the prosecution team scrambled to investigate Gallman and his visit to Cherry,

   by among other things, listening to wiretap calls and obtaining jail records, all in the middle of a

   lengthy, 50-witness trial, Tr. 161:7-13;

                  (2) the Queens County District Attorney’s Office had to decide whether to share

   the details of the otherwise-secret investigation with the Suffolk County prosecutors, and then

   deliver the wiretap, Tr. 473:10-474:1;

                  (3) the state’s resources were spent twice transporting Cherry for court in

   Riverhead to/from the Downstate Correctional Facility in Fishkill, New York, an approximate

   three-hour roundtrip, see GX 301, 401;

                  (4) judicial resources were further wasted having to rule on issues related solely

   to, or arising from, Cherry’s testimony—including, for example, Scarpa’s motion to disqualify

   the lead ADA from the case, Sentencing Ex. A, 2230:15-24—as well as receiving Cherry’s

   perjurious testimony over the course of four days (on February 24, 2015, continuing on February

   26, March 2, and March 3), and having to consider this false testimony in the court’s fact-finding

   role; and

                  (5) the prosecution in the Ross trial had to call two rebuttal witnesses, detectives

   Peter Gallaso and John McLeer, to rebut the allegations made by Cherry. Sentencing Ex. A,

   2448:21-2464:24.

                  For his part, Cherry—enabled by Scarpa—made a mockery of the proceeding,

   hijacking parts of a double-homicide trial, all while the victims’ families watched in

   attendance. 10 See, e.g., Tr. 159:17-21, 290:1-3 (highlighting how Cherry made derogatory




          10
             See, e.g., Thorne, Kristin, Families Emotional as Long Island Murder Trial Gets Underway,
   available at, https://abc7ny.com/440159/.


                                                     18
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 21 of 44 PageID #: 4712



   comments regarding the lead ADA’s wife after Cherry tried to spit at him); Tr. 160:2-6 (noting

   that the presiding judge stated the court was “taking judicial notice of the witness’s comments,

   his colloquy, and how he has conducted himself”).

                  The combination of wasted government and judicial resources fits squarely within

   the wide range of conduct that courts—including this Court—have held amount to “substantial

   interference with the administration of justice” under § 2J1.2(b)(2). See, e.g., United States v.

   Leung, 360 F.3d 62, 67 (2d Cir. 2004) (same, where a defendant had been charged with bail

   jumping, finding “some overlap” between the charge and the enhancement, but nevertheless

   affirming the enhancement because “numerous Marshals had to spend significant time consulting

   with the Law Department, the Missing Persons Unit, and Cantor Fitzgerald as well as conducting

   interviews with family members, former employers, and others”); United States v. Amer, 110

   F.3d 873, 885 (2d Cir. 1997) (affirming this Court’s application of the enhancement, where

   defendant was charged with removing his children to Egypt even though there was no ongoing

   proceeding because his act “prevented proper legal proceedings”); United States v. DeSalvo, 26

   F.3d 1216, 1218, 1223-24 (2d Cir. 1994) (affirming imposition of the enhancement on an

   attorney whose firm’s lawyers had been charged with bribing witnesses and manufacturing

   evidence, finding that his own lies about knowledge of this activity led to his charges, holding

   that if he had been truthful it “would have saved the government substantial investigative and

   trial expenses”); United States v. Spaulding, 631 F. App’x 5, 12-13 (2d Cir. 2015) (“[F]alse

   arrests and his false police reports of those arrests caused unnecessary expenditure of

   governmental resources and interfered with the state criminal justice system by requiring those

   courts to make judicial determination[s] based upon false evidence.”); United States v. Gray, 692

   F.3d 514, 522-23 (6th Cir. 2012) (same, where falsification of documents made an investigation




                                                   19
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 22 of 44 PageID #: 4713



   “more difficult” and delayed a trial); United States v. Voss, 82 F.3d 1521, 1533 (10th Cir. 1996)

   (same where failure to respond to subpoenas resulted in hearing and orders directing defendant to

   comply); United States v. Mallory, 525 F. Supp. 2d 1316, 1320 (S.D. Fla. 2007) (same, where

   the government spent resources transporting defendant for re-sentencing); see also United States

   v. Atl. States Cast Iron Pipe Co., 627 F. Supp. 2d 180, 203-04 (D.N.J. 2009) (collecting

   authority).

                  As the Second Circuit has observed, there is no requirement of “particulariz[ing] a

   specific number of hours expended by government employees”; the district court need only make

   a specific finding of the wasted resources. DeSalvo, 26 F.3d at 1224. Here, all three of the types

   of resources were wasted—prosecutorial, investigative and judicial—during a high-stakes

   judicial proceeding.

                  The Circuit has also held that where a defendant is the “only known source of

   information, substantial interference with the administration of justice may be inferred.” Id.

   (internal quotation marks omitted). Scarpa had two meetings with Cherry at the Suffolk County

   jail, during which the ADAs strongly suspected—though they could not know with certainty as

   the meetings were not recorded—Scarpa scripted Cherry’s testimony. See GX 303; Tr. 648:1-10

   (defense arguing that Scarpa could not have scripted the testimony in those meetings). The only

   people who knew the subject of the meetings were Cherry and Scarpa. Cherry felt free to lie on

   the stand, knowing that the only person in the courtroom who could expose him was his enabler,

   Scarpa, who would protect Cherry as he listened to the perjurious testimony. See, e.g., Tr.

   179:4-15 (Cherry claiming he and Gallman only discussed “bitches” and the “law library,” which

   Scarpa knew was not true as Gallman called Scarpa after the visit and told Scarpa that Cherry

   talked about the evidence in the Ross case).




                                                   20
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 23 of 44 PageID #: 4714



                   Scarpa’s arguments to the contrary are unavailing. He suggests that his scheme to

   elicit false testimony in the Ross trial through bribery was simply his “ill-conceived” way of

   fulfilling a “duty to zealously represent his client, however reprehensible that client was.” Def.

   Ltr. 4-5. His conduct, Scarpa maintains, was an effort to “create doubt as to who actually

   committed that murder.” Def. Ltr. 5.

                   There are two problems with his position. First, it ignores the jury’s verdict; the

   notion that Scarpa was simply doing his job as a zealous advocate in the Ross case was made to,

   and rejected by, the Scarpa jury. Second, there is no safe harbor for conduct at a trial.

   Attempting to generate reasonable doubt gives neither lawyers nor their clients license to

   obstruct justice by calling a witness to commit perjury, let alone bribing that witness to do so.

   See, e.g., United States v. Livoti, 196 F.3d 322, 327 (2d Cir. 1999) (holding that the district

   correctly applied an obstruction-of-justice enhancement because the defendant, a former police

   officer, “had called fellow officers as trial witnesses knowing that they would lie”). 11

                   Scarpa’s response to the substantial-interference enhancement is more of the

   same—more trivialization of the crime and minimization of his own role in committing it. He

   argues that Cherry would have testified anyway, regardless of whether Scarpa bribed him,

   because “Ross and Cherry had begun colluding,” even before Scarpa was involved. Def. Ltr. 5.

   Scarpa purports to analyze some of the cases cited above and offers a false comparison: he




           11
              See also United States v. Miller, 159 F.3d 1106, 1112-13 (7th Cir. 1998) (same, for suborning
   perjury by calling sole witness to contradict testimony of government witnesses); United States v.
   Calderon-Avila, 322 F.3d 505, 507 (8th Cir. 2003) (same for “obsuct[ing] the government in its
   prosecution efforts,” observing that, “While it is true an obstruction enhancement cannot apply to a
   defendant’s election to mount a defense and exercise a constitutional right . . . Defendant does not have a
   constitutional right to commit or promote perjury.” (internal citation omitted)); United States v.
   Bradberry, 466 F.3d 1249 (11th Cir. 2006) (same, noting the enhancement is appropriate when a
   defendant aids, abets, or induces perjury by calling a witness to give perjured testimony).


                                                       21
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 24 of 44 PageID #: 4715



   asserts that none of the conduct summarized in those opinions is anything like “calling a witness

   in a murder trial,” or a “criminal attorney defending a murder case”; Scarpa even claims that not

   calling Cherry “could have undermined his client’s rights to compulsory process.” Def. Ltr. 5.

                   This misses the point. The enhancement is warranted not because Scarpa called a

   witness at trial, but because he bribed one to commit perjury and in the course of that criminal

   conduct wasted substantial judicial, prosecutorial, and investigative resources. Scarpa offers no

   reason why those resources are any less substantial than, for example, U.S. Marshals’ efforts to

   arrest a defendant who had jumped bail, Leung, 360 F.3d at 67, 12 or time spent reviewing false

   police reports, Spaulding, 631 F. App’x at 12-13. Scarpa did not, as he points out, cause the

   Williams murder, Def. Ltr. 5, but there is no evidence that Cherry would have testified falsely for

   Ross regardless of who was Ross’s defense counsel. None of the letters Ross had written Cherry

   suggested that Cherry testify in the Ross trial. As recounted above, Scarpa’s trial strategy

   centered around Cherry’s false testimony, which Gallman reassured after his visit with Cherry

   was still in tact (“I think you ok”). And it was after meetings with Scarpa that Cherry’s narrative

   was shaped around the evidence adduced at the Ross trial.

                   Accordingly, Scarpa’s conduct related to the bribery scheme substantially

   interfered with the administration of justice. The appropriate range is therefore 30 to 37 months.




           12
              For partly this reason Scarpa is also wrong that his conviction accounts for the enhancement,
   Def. Ltr. 6: as Leung, 360 F.3d at 67, makes clear, some overlap with the conviction does not invalide the
   enhancement. In any event, Scarpa could have committed the bribery offense without wasting substantial
   resources. He could have, for example, approached an already-testifying witness and swayed him to
   change his testimony or persuaded him not to testify at all. Those actions would still constitute a crime
   but the enhancement would not be warranted.


                                                      22
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 25 of 44 PageID #: 4716



   V.     ARGUMENT

                  Scarpa was sworn to uphold the law but he tried to subvert it by undermining a

   criminal trial and attempting to free a dangerous killer. This was not an isolated incident, but

   just an example of the grossly unethical conduct in which Scarpa routinely engaged, even after

   he was arrested on federal charges. A sentence of 48 months is therefore necessary to reflect the

   “nature and circumstances of the offense,” 18 U.S.C. § 3553(a)(1), “the history and

   characteristics of the defendant,” id., “to reflect the seriousness of the offense,” 18 U.S.C. §

   3553(a)(2)(A), “to promote respect for the law,” id., “to provide just punishment of the offense,”

   id., and to guard against “unwarranted sentence disparities,” 18 U.S.C. § 3553(a)(6).

          A.      The Offense Is Serious, Particularly Because It Was Committed By A Criminal
                  Defense Attorney

                  Even before Scarpa’s trial, the Court recognized the gravity of the bribery offense

   when imposing a sentence on Gallman. It explained that the crime was “far more serious” than

   the RDAP-false-statements offense of which Gallman had also been convicted, as it involved

   “bribing a witness to lie in a criminal case in an effort to have a very dangerous murderer go

   free.” March 7, 2019 Transcript of Gallman’s Second Sentencing Hearing (“Gallman Tr.”), 6:9-

   11; see also February 28, 2019 Transcript of Gallman’s First Sentencing Hearing, 47:19-22 (the

   Court drawing a contrast between “brib[ing] a witness in an automobile accident case to say

   somebody took a left turn” and “brib[ing] someone in a case with an effort towards getting a

   murderer off”). Ross killed two people—two cold-blooded executions; one man was on his way

   to work and the other was at a jobsite. The senseless murders left one family without a father




                                                    23
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 26 of 44 PageID #: 4717



   and both families questioning why Ross chose these innocent people as his targets. 13 That’s the

   person Scarpa and Gallman were hoping to free—through criminal means.

                  For the same offense, though a lesser role (as explained below), the Court

   believed that a significant variance from the 12-to-18-month Guidelines range was necessary in

   sentencing Gallman, imposing a 30-month sentence for the bribery-conspiracy count alone (to

   run consecutive to the six-month sentence for the RDAP-fraud conspiracy). Gallman Tr. 8:20-

   9:2; see also id. 6:9-11 (describing the bribery as the “far more serious offense”). 14

                  Just as disturbing, Scarpa is an attorney, and, worse, a former prosecutor. This

   Court noted Scott Brettschneider’s occupation when comparing his culpability to that of his co-

   conspirators in the RDAP fraud, noting that “none of the defendants [including Gallman] were

   attorneys.” July 26, 2019 Sentencing Transcript of Scott Brettschneider (“Brettschneider Tr.”),

   30:8-10. This factor goes beyond the enhancement reflected in Scarpa’s elevated Guidelines

   range based on the use of his special skill. Like Brettschneider—convicted of a much less

   serious offense—Scarpa was, as this Court put it, “a lawyer sworn to uphold the law, not to

   subvert it.” Id. 26:22-23. “Judges . . . rely on counsel to provide them truthful information when

   having to make difficult decisions.” Id. 26:23-24.




          13
             See, e.g., Smith, Andrew, Reginald Ross Sentenced to the Maximum Penalty of 74 Years in
   Death of Two Men, available at https://www.newsday.com/long-island/suffolk/reginald-ross-sentenced-
   to-the-maximum-penalty-of-74-years-for-killing-two-men-1.10327612 (collecting quotes from victims’
   families and Scarpa).
          14
             Gallman’s three co-defendants received probationary terms, though Scott Brettschneider’s
   terms of probation also included, among other things, a 60-day period of confinement in a community
   center.


                                                     24
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 27 of 44 PageID #: 4718



                  Judge Vitaliano echoed this observation when sentencing a criminal defense

   attorney who helped manipulate subpoenaed documents. An attorney who breaches the trust

   placed in him by our judicial system erodes the very foundation on which our system rests:

                  [I]t becomes a very serious breach of a sacred duty that lawyers take
                  on, that lawyers . . . raise their right hand and step forward . . . .
                  [O]ther than putting on a uniform and defending your country in the
                  time of war, there is no greater act of patriotism and citizenship than
                  to put aside your own work and sit in that jury box and make the
                  justice system work, because we are a rule of law sort of people.
                  And when hundreds of thousands of Americans have -- today, we
                  celebrate Flag Day -- when hundreds of thousands of Americans are
                  killed in the line of duty, and they put that flag over their casket,
                  they are there defending the rule of law in a time of war. And then
                  that rule of law is handed off when those wars end. They are handed
                  off to a court system that consists, yes, of jurors and judges, but what
                  makes it function are the lawyers, the people who raise their right
                  hand and swear that they are going to make that rule of law to
                  vindicate the blood that was shed to make the system work. . . .
                  [H]ow do I impose . . . . punishment on the guy who let down the
                  people who died for the rule of law? How do I satisfy that obligation
                  ...?

   Sentencing Ex. C, June 14, 2019 Transcript of Sentencing of John Servider, 21:12-23:4. In

   sentencing Servider to 18 months’ imprisonment, Judge Vitaliano explained that altering

   documents requested by a grand jury, when committed by “a lawyer . . . [is] a very serious

   crime.” Id. 22:17-20.

                  Scarpa’s breach of trust is of significantly greater magnitude than Servider’s.

   Scarpa did not alter documents in an attempt to mislead an investigation of potential unreported

   income; he bribed a witness to perjure himself in a double-homicide trial. Nor was Scarpa, by

   any stretch, a minor player compared to his co-defendant, the way Judge Vitaliano described

   Servider’s role vis-à-vis his co-conspirator. See Sentencing Ex. C, 20:12-13. Scarpa framed the

   trial strategy around Cherry’s anticipated false testimony, and, through his questioning,

   navigated the testimony around damning evidence introduced against his client. As discussed in



                                                    25
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 28 of 44 PageID #: 4719



   this memorandum, Scarpa also engaged in other unethical misconduct during the trial. Even

   when arrested on federal charges, he committed at least one state crime when he engaged in

   conduct that a federal judge called at least “borderline witness tampering.” It is difficult to

   imagine a more egregious breach of trust by an officer of the court, and therefore the seriousness

   of the offense counsels heavily in favor of an upward variance.

          B.      Scarpa’s History and Characteristics Require a Significant Sentence

                  Scarpa touts his “unblemished disciplinary record,” Def. Ltr. at 1, and his service

   as a prosecutor, id. at 1, 2. But bribing Cherry was not an aberrational event—Scarpa has

   repeatedly crossed the ethical line and tried to undermine the criminal justice system. Nor was

   Scarpa, as this Court remarked about Brettschneider’s RDAP fraud, “pulled into something

   simply out of a desire to help someone.” Brettschneider Tr., 28:17-19. Ross was just another

   client for Scarpa, one whose representation he took over from another attorney to act as trial

   counsel. Tr. 261:11-17.

                  There are at least four reasons that Scarpa’s claim of an “unblemished” record

   should carry as little weight as his assertion that he has complied with all the terms of supervised

   release. See Def. Ltr. 2. First, two weeks after he was arraigned by this Court, Scarpa continued

   to commit, as Judge Tiscione found, “gross ethical violation[s],” likely at least one state crime,

   and “borderline witness tampering.” Bail Revocation Tr. 31:22, 37:21-25, 38:4-6, 34:18. As the

   Court can hear in the calls, two weeks removed from appearing before this Court on his own

   federal indictment, Scarpa tried to silence a victim of domestic violence by invoking fear that she

   may expose herself to criminal charges by testifying. He did it while his client, who was

   precluded by two protective orders from having contact with the Victim, listened. After laying

   the groundwork in the jail calls, in the courtroom Scarpa demanded that the Victim stay to hear

   his opening address, in which he promised to expose her as a liar. Scarpa’s conduct—all while


                                                    26
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 29 of 44 PageID #: 4720



   on bond in this case—was so egregious that Judge Tiscione felt compelled to suspend Scarpa’s

   law practice because it made him a danger to the community.

                  Second, even during the Ross trial, bribing Cherry was not the full extent of

   Scarpa’s misconduct. Scarpa prepared Gallman to lie about impeachment information relating to

   state’s witness Melvin Anderson, feeding Gallman the timing of a supposed gun sale. He also

   prepared Gallman to lie about working for him, and then suggested that Gallman get a different

   “eyewitness” for the made-up event.

                  To damage the same witness’s direct examination, Scarpa encouraged Gallman to

   pack the courtroom with gang members from Queens. When Gallman committed to having

   “three car loads of people,” Scarpa told him, “good job.” GX 43T, 3:41-4:7. The trial schedule

   made the efforts more challenging—the intimidation crew came but Anderson’s testimony was

   rescheduled. But Scarpa was undeterred; he personally coordinated with those gang members,

   telling Gallman they were on their way, as Anderson was preparing to take the stand. GX 54T,

   2:13-15. On cross-examination, Scarpa reminded Anderson that as a Crips gang member, his

   testimony put a target on his back, asking him if “it’s especially bad for a snitch to be a Crip and

   to snitch on another Crip . . . ?” Sentencing Ex. A, 978:16-18. To drive home the threat, Scarpa

   began his cross-examination by asking Anderson to study the courtroom audience so that

   Anderson could see the intimidation crew that Scarpa helped to bring:

                  Scarpa:                Where you’re sitting, can you see the audience?

                  Anderson:              Yes.

                  Scarpa:                Do you recognize anybody?

                  Anderson:              Few people.

                  Scarpa:                Who? Who do you recognize in the audience? Tell
                                         the judge.



                                                    27
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 30 of 44 PageID #: 4721




                 Prosecutor:            Objection.

                 The Court:             I’ll allow it.

                 Anderson:              His family.

                 Scarpa:                Whose family?

                 Anderson:              LT’s [i.e., Ross’s] family.

                 Scarpa:                Where do you recognize them from?

                 Anderson:              Queens.

                 Scarpa:                From Merrick west side?

                 Anderson:              West Side Merrick.

                 Scarpa:                West Side Merrick?

                 Anderson:              Yeah.

                 Scarpa:                That’s where you hang out, west side Merrick,
                                        right?

                 Anderson:              Yes.

   Sentencing Ex. A, 957:17-958:13. West Side Merrick (or “WSM”) is a particular crew operating

   in the area, which Scarpa undoubtedly knew as he repeated the question. The rest of the cross-

   examination had nothing to do with members of the audience or Ross family’s geographical

   proximity to where Anderson lived. It was a clear threat that—without the benefit of hearing the

   Anderson-related wiretap calls—neither the prosecutor nor presiding judge could appreciate.

                 As the Court is aware from pre-trial litigation, after Scarpa was finished with his

   primary witness, Cherry, Scarpa also called May Frances Ross as an alibi witness. May Ross

   gave a facially incredible account of remembering Ross enter her house, just as she was resting

   “naked on the couch” in her single-story house that she shared with three sons. Sentencing Ex.




                                                   28
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 31 of 44 PageID #: 4722



   A, 2321:8-2323:21. May Ross also lied about (1) the day she first met Ross (he was incarcerated

   on that date); and (2) that she had attended law school at both Stetson University in Florida and

   St. John’s University. She studied at neither, and yet in response to Scarpa’s question, recalled

   having a 3.897 GPA. See Dkt. No. 186, at 8. 15

                   Unlike with Cherry and the planned false impeachment against Anderson, it

   appears, based on wiretap calls, Scarpa was not the source of May Ross’s lies and was, perhaps,

   closer to being willfully blind than fully aware of them. But even those discussions with

   Gallman were telling: Scarpa’s witnesses were there to testify how he wanted, not to tell the

   truth. Anything short of that annoyed Scarpa. In a March 5, 2015 call, for example, he

   expressed frustration to Gallman that May Ross did not stick to their script. Scarpa recounted to

   Gallman that instead of saying what she had been “prepped to say, she says, ‘Oh I kept a you

   know, a log of ah of all, you know anybody I owed money to, so I wrote it down in a book.’”

   Gallman asked, “Why didn’t she say what you told her to?” Scarpa replied, “The fuck do I

   know.”




            15
              Cherry was Scarpa’s first witness. He then called Ross’s wife and co-conspirator in the Cherry
   bribery scheme, Crystal Cincotta. See Dkt. No. 203, at 9 (explaining that Cincotta was a co-conspirator).
   Notably, Cincotta was represented by Scarpa’s son. Cincotta testified she helped Ross breed dogs for a
   living, omitting the fact that Ross apparently fed small dogs (or puppies) to the alligator-like creatures he
   also kept, and that Ross made his money dealing drugs. Sentencing Ex. A, 1551:5-1552:6 (description of
   the animal carcass and alligators discovered in Ross’s basement); 2244:12-25 (Cincotta’s testimony).
   Scarpa called her as a witness primarily to explain away some of the damning evidence found in Ross’s
   car, including, for example, binoculars that Scarpa suggested could have been used by Cincotta, duct tape
   that Cincotta claimed to use for her job, and gloves she purported to use for hair-coloring. See id. at
   2262:4-10 (Scarpa asking, “Did you ever use the binoculars for, say, for the purpose of looking at the
   dogs while they ran on the beach?”); id. at 2263:18-20 (“When I go to people’s houses to color their hair I
   put plastic down and duct tape so I don’t get color on the floor of their house, so.”); id. at 2264:10-20
   (explaining her purported daily use of gloves). On cross-examination, Cincotta claimed ignorance of
   Ross’s drug-dealing, despite her statements to the contrary to the police. Id. at 2281:10-2282:13.
   Scarpa’s third witness was May Ross; he ended the defense case with Quine Jackson, who testified about
   the purported mental instability of Allison Luberda, one of the government’s key witnesses.



                                                        29
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 32 of 44 PageID #: 4723



                   Third, Scarpa employed Gallman, whom the Court has already described as a

   professional case “fixer,” Brettschneider Tr. 27:21-22—a pseudo-paralegal/investigator who

   worked with a small and self-selected group of deeply unethical lawyers to sabotage criminal

   cases and bring civil lawsuits based on false recantations. Examples of the kind of conduct in

   which these attorneys have engaged abound. See Dkt. No. 23, at 6-12; Dkt. No. 147, at 11-13,

   153. Two of those lawyers (Scarpa and another attorney) have been convicted of bribery. A

   third lawyer used Gallman to try to intimidate a witness and showed complete disrespect for the

   presiding judge. 16 The fourth, Brettschneider, was convicted of lying to a federal agency, and, as

   this Court found, worked with Gallman in selling a recantation that (whether or not

   Brettschneider knew it) was certainly false. Brettschneider Tr. 28:23-30:2.

                   But no one—not even Brettschneider—worked as closely with Gallman as

   Scarpa. Scarpa effectively employed Gallman, giving him space in the office, and exchanged

   over 350 calls during the six-month wiretap period alone. Tr. 436:11-20; 437:10-13. Gallman

   and Scarpa even referred to each other as brothers. See, e.g., GX 3T (Gallman telling Scarpa,

   “Just want[e]d to say thank you for being my brother and I love you more th[a]n I could ever

   say[.]”); GX 4T, at 13:14 (Gallman rhetorically asking Scarpa, “[H]ow is it possible that I can be




           16
              As the government described in previous submissions, that lawyer sent Gallman to intercept a
   victim of a knifepoint robbery on the way to a lineup, but when the victim did not show up, and the
   presiding judge set $150,000 bail in the violent case, the lawyer remarked about the judge, “Oh, you one
   of those bitches? . . . [D]evil ass bitch.” She told Gallman that “when there’s a race war, I’m taking this
   bitch’s head off personally. I can’t wait.” The two resolved not to waive time to indict because, as the
   lawyer said, “You ain’t got him [the victim] now, you ain’t going to have by Monday.” Gallman then
   worked with the defendant’s father to try to find and bribe the victim not to cooperate. See Dkt. No. 23,
   at 9-10. When Gallman interacted with lawyers outside of this small group, the conversations were
   revealing. In one call the government offered the Court at Gallman’s sentencing, a lawyer was confused
   about Gallman’s role because Gallman admitted he was not an investigator. Gallman explained, that “I’m
   known in the street for helping guys get out of jail. Helping guys . . . For helping guys get out and guys
   who don’t want to go to jail. I help them.”



                                                       30
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 33 of 44 PageID #: 4724



   mad at my brother?”). In Scarpa’s law practice, Gallman was effectively an equity partner, albeit

   one with an unusual skillset and job description. See, e.g., GX 28T, 6:43-7:2 (Gallman

   complaining to Scarpa that the Ross trial was hurting their business, “We ain’t making no

   money, John. The phone ain’t even ringing,” and Scarpa reassuring Gallman that he will be

   back, and “you know we got some stuff”). 17

                   So even more than Brettschneider, Scarpa “chose as a close associate the

   thoroughly disreputable Charles Gallman whose value to the defendant, in addition to whatever

   administrative task he may have performed, was to bring business in from the criminal world in

   which he was a fixer.” Brettschneider Tr. 27:18-22 (Court’s observation). Scarpa knew “exactly

   who Charles Gallman was and how he operated.” Tr. 28:2-3 (same); see also Tr. 29:12-13

   (Court noting that “[o]ne of the things Gallman trades in was false recantations”). And Scarpa

   not only tolerated Gallman, but, as the Cherry bribery scheme and other misconduct during the

   Ross trial show, relied on him.

                   Fourth, and directly contrary to his sentencing submission, Scarpa has long held a

   reputation as a dishonest attorney. For example, he has for years been banned from appearing




           17
              Another indication of how closely Scarpa worked with Gallman is Gallman’s association even
   with Scarpa’s son. See, e.g., Call # 52 submitted during pre-trial litigation (Scarpa’s son discussing with
   Gallman what trials “we” are doing, referring to Scarpa, and laughing with Gallman that Gallman’s
   incarceration period was understated during the Ross trial). Scarpa and his son shared their legal fees
   with Gallman for his referrals, GX 55T, 2:46-3:25 (Gallman asking Scarpa’s son if a client he “gave” him
   had paid in full, implying that they needed to settle up later), which as the government explained in
   Brettschneider’s submission is unethical, see Rule 7.2 of N.Y. Rules of Professional Conduct (generally
   forbidding payment to a person who recommended a client); id. Rule 5.4 (generally forbidding sharing of
   legal fees with a nonlawyer). In addition, during the Ross trial, Scarpa’s son purported to be independent
   counsel representing one of Scarpa’s witnesses in Ross, Crystal Cincotta, but was with Scarpa during
   some critical calls regarding the Cherry bribery scheme. For example, he was there as Scarpa screamed
   to Gallman about “letting my balls hang out in the wind,” updated Gallman on Cherry’s cross-
   examination, see GX 28T, 2:41-3:3, and relayed Gallman’s message that Gallman was on his way for his
   special visit to Cherry, see GX 8T (Gallman leaving message); GX 9T (Scarpa calling Gallman back).



                                                       31
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 34 of 44 PageID #: 4725



   before Queens County Supreme Court Justice Kenneth Holder. 18 The ban stemmed from

   Scarpa’s lie to another Queens County judge. To generate a scheduling conflict, Scarpa told that

   judge he already had a trial scheduled in front of Justice Holder on the day that the other judge

   wanted to schedule his own trial. Scarpa then asked Justice Holder to “cover” for him if the

   other judge inquired about the schedule. Unbeknownst to Scarpa, the judge to whom Scarpa lied

   had already asked Justice Holder to confirm Scarpa’s trial date. When Scarpa came to Justice

   Holder to propose that Justice Holder “cover” for him, Justice Holder told Scarpa that this lie

   was the last straw; Scarpa had for too long lied on and off and the record to Justice Holder. As a

   result, Justice Holder ordered that all of Scarpa’s then-pending matters—consisting entirely of

   homicide cases—be reassigned to other judges, and the judge banned Scarpa from ever

   appearing before him. Justice Holder considers Scarpa’s actions to be “reprehensible” and

   believes he has has “zero credibility.”

                  The Court should not be swayed by Scarpa’s purported commitment to public

   service, despite his repeated references to his time as an ADA. See Def. Ltr. 1, 2. Scarpa

   submitted a letter from his wife, which purports to detail his career as a prosecutor, see Def. Ltr.

   Ex. A, at 2-3, but even that letter is misleading and, at times, outright false. It portrays Scarpa as

   a star in the Queens County District Attorney’s Office, who worked in the homicide bureau, was

   promoted to position of bureau chief in the environmental crimes division, and then poached by

   the Suffolk County District Attorney’s Office, before leaving that office because of his apparent

   distaste for “corruption and unethical practices.” Id. at 3. Scarpa was never a supervisor in the

   Queens office, let alone chief of a division, and in Suffolk County, he managed to hold the job



          18
             This ban is well-known in the Queens County District Attorney’s Office and in the Queens
   County Supreme Court, as it affected case-assignments on Scarpa’s cases. The government’s account of
   the events that led to the ban is based on a phone interview it conducted with Justice Holder.


                                                    32
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 35 of 44 PageID #: 4726



   for 11 months. The truth is that Scarpa bounced around three different offices, keeping the job in

   Nassau County—a stint the letter he submitted from his wife conveniently omits—for only five

   months. Scarpa’s titles and early career may not be significant in fashioning a sentence for

   conduct he committed decades later, but his submission of lies to the Court is telling.

          C.      The Need for Deterrence and to Promote Respect for the Law

                  There are not many cases that demand the need for general deterrence and the

   need to promote respect for the law as much as this one. When sentencing Brettschneider, this

   Court noted that “lawyers know and come to learn sentences imposed upon other attorneys and

   significant sentences would certainly give pause to others about engaging in criminal conduct.”

   Brettschneider Tr. 28:13-16. Lawyers must know that they are officers of the court, and while

   they should zealously represent their clients, they cannot break the law. Lawyers should not

   have to compete for clients against peers who are willing to engage in unethical conduct or even

   commit crimes. Many defendants—particularly those like Ross, who face serious charges and

   strong proof—may seek lawyers who are willing to tamper with witnesses. In fact, after the

   bribery scheme was partly exposed in the Ross trial, Ross’s “friend,” facing his own murder

   charges, was interested in retaining Scarpa. See GX 30T, 2:44-3:17. A significant sentence in a

   case that, as Scarpa acknowledges, has received significant attention, Def. Ltr. 7, n.5, would

   discourage a race to the bottom among attorneys who are skirting the ethical boundaries of their

   profession.

                  Moreover, bribery crimes like this one, which threaten the integrity of the

   criminal justice system, are notoriously difficult to detect and prosecute. The government was

   fortunate in this case that a wiretap had been authorized on Gallman’s phone just as Gallman and

   Scarpa were engaged in the Ross trial. The limited opportunities to deter a crime should also




                                                   33
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 36 of 44 PageID #: 4727



   factor in the Court’s sentence. As Judge Mauskopf stated when sentencing attorney Jonathan

   Flom to 48 months for money laundering:

                  [L]awyers need to be deterred when they abuse their license, their
                  skill, their position of trust, to help fraudsters carry out their fraud. I
                  agree with the government when the government says fraud is hard
                  enough to detect, it’s even harder when a lawyer is willing to abuse
                  his position of trust to shield that fraud from detection[.]

   Sentencing Ex. D, July 28, 2017 Transcript of Sentencing of Jonathan Flom, 55:3-9.

          D.      The Need to Avoid Unwarranted Sentencing Disparities

                  1.      Comparison with Gallman

                  If the Court compares Scarpa’s conduct to that of Gallman’s, then Scarpa should

   get a sentence that is higher than the 30 months Gallman received for the bribery count to which

   he pled guilty. See United States v. Johnson, 567 F.3d 40, 54 (2d Cir. 2009) (“[A] a district

   court may -- but is not required to -- consider sentencing disparity among co-defendants under 18

   U.S.C § 3553(a)(6).”). 19 To be sure, some factors support a more significant sentence for

   Gallman: Scarpa does not have Gallman’s criminal history; he was not convicted of the RDAP

   fraud (for which Gallman received a consecutive six-month sentence, for a total 36-month

   sentence); and he does not have a pending parallel state bribery case.

                  But every other factor—putting aside the much higher Guidelines range for

   Scarpa—cuts in favor of a more significant sentence for Scarpa. First, Gallman pled guilty soon

   after the superseding indictment charged him with the bribery offense. He allocuted fully, before

   Judge Reyes and this Court, about his and Scarpa’s role in bribing Ross. See Docket Nos. 74,

   103. Scarpa, however, has never accepted responsibility, and has gone beyond defending



          19
              The government sought a 60-month total sentence for Gallman, for both the RDAP fraud and
   the bribery conviction. As set forth above, the government likely underestimated Gallman’s Guidelines
   for the bribery offense.


                                                      34
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 37 of 44 PageID #: 4728



   himself, by attacking the prosecution of the serious bribery offense as “misguided,”

   “unfounded,” and “overreaching.” Dkt. No. 129-2, at 1-2.

                  Even his sentencing submission, while claiming to respect the jury’s verdict, Def.

   Ltr. 1, 3, shows that Scarpa thinks he has not done anything seriously wrong—just a slight lapse

   in judgment that in his view warrants a term of probation, Def. Ltr. 8. Scarpa says he “had a

   duty to represent his client,” Def. Ltr. 4, and, while he regrets the “associations and choices he

   has made,” id. at 1, 4, he committed the offense in the spirit of “presenting a zealous defense,”

   id. at 5. Scarpa adds that Cherry would have testified for Ross anyway, Def. Ltr. 5, and Scarpa

   did not “seriously expect[]” that bribing Cherry to commit perjury would “exonerate his client.”

   Def. Ltr. 7. While he allows that the crime of conviction is “serious,” he also finds no “tangible

   victim.” Id. These statements show a complete refusal to acknowledge the gravity of the offense

   or his role in committing it.

                  Second, as recounted above, Scarpa again flouted the rule of law and violated the

   terms of his pretrial release by committing a state crime just two weeks after his arraignment.

   Never making much of that conduct, Scarpa now forgets even Judge Tiscione’s ruling. Def. Ltr.

   2 (stating that he has complied with the terms of his pretrial release). Gallman, by contrast, did

   not have any reported violations while he was on pretrial release on his parallel state case or any

   disciplinary history while incarcerated in pretrial detention on federal charges.

                  Third, Gallman’s drug addictions and terrible childhood at least offered some

   mitigating circumstances for his crimes; Scarpa has none. See Dkt. No. 143 (Gallman’s

   sentencing submission). Gallman was, at bottom, a life-long criminal striving to make money

   the only way he knew how—by committing crimes. Scarpa is an educated, wealthy professional.

   By all accounts he was a skilled trial lawyer, who did not need to cross the lines as often as he




                                                    35
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 38 of 44 PageID #: 4729



   did into unethical behavior—much less criminal conduct—to zealously represent clients or to

   earn a living.

                    Fourth, as also mentioned above, Scarpa’s conduct is made all the more egregious

   by his occupation as a criminal defense attorney and a former prosecutor. He knew, at every

   step, that his actions were unethical and criminal. The need for general deterrence and the

   opportunity to send a strong message with a significant sentence is therefore also greater.

                    Fifth, while Gallman convinced Cherry to testify falsely, it was from that point

   Scarpa’s show. He was the one who molded his entire trial strategy around Cherry’s anticipated

   false testimony; he then met with Cherry twice, and scripted a direct-examination that would

   allow Cherry to explain away his prior statements and other incriminating evidence against Ross.

   When the scheme was exposed, Scarpa was the one who tried to cover it up by claiming that he

   wanted Cherry exposed as a liar all along. Scarpa was clearly the more culpable of the two.

                    Accordingly, the Guidelines range is not the only factor that counsels in favor of a

   sentence longer than Gallman’s.

                    2.     Nationwide Comparison

                    According to the latest statistics provided by the United States Sentencing

   Commission,20 the average sentence imposed for a bribery conviction is 22 months in prison. Of

   course run-of-the-mill bribery does not involve the obstruction of justice in a double-homicide

   case. Nor is the typical defendant an attorney, who violated the terms of his release two weeks

   after his arraignment and who has shown a disdain for the criminal justice system and the law

   that he has been sworn to uphold.



           20
             Available at https://www.ussc.gov/sites/default/files/pdf/research-and-publications/federal-
   sentencing-statistics/quarterly-sentencing-updates/USSC_Quarter_Report_2nd_FY19.pdf.



                                                      36
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 39 of 44 PageID #: 4730



                     It is impractical to conduct a random sampling of similar offenses nationwide.

   But a survey of some published opinions and press releases—which admittedly skews the

   comparison towards more serious cases and significant sentences—shows that courts have not

   hesitated to impose severe sentences on attorneys despite the collateral consequence of

   disbarment, which Scarpa argues counsels in favor of leniency. Def. Ltr. 3, 8. Some of the cases

   summarized below are undoubtedly more serious than this one but the majority involve conduct

   that is less egregious, committed by both lawyers and non-lawyers.

    Case                                 Brief Description                          Sentence Imposed
    United States v. DeSalvo, 26         Attorney gave false testimony under        30 months (by Judge
    F.3d 1216, 1218-19 (2d Cir.          oath about his colleagues’ routine         Sifton)
    1994)                                witness-bribing and evidence-
                                         manufacturing, though he himself
                                         was not charged with those crimes.
    United States v. Simels, 654         Attorney convicted for conspiring to       168 months (by Judge
    F.3d 161, 172-73 (2d Cir.            obstruct justice, obstructing justice,     Gleeson) and $25,000
    2011)                                and bribery, 21 stemming from the          fine.
                                         attorney’s proposed bribing and
                                         threatening of potential witnesses
                                         against his client, and suggesting that
                                         the witnesses be eliminated.
    United States v. Jonathan            Attorney convicted of money                48 months (by Judge
    Flom, 14-CR-507 (RRM)                laundering; Judge Mauskopf                 Mauskopf)
    (E.D.N.Y.), aff’d United             observing, “no question that the
    States v. Flom, 763 F. App’x         defendant’s actual profit . . . [was]
    27 (2d Cir. 2019).                   small.”
    United States v. John                Attorney working at behest of co-          18 months (by Judge
    Servider, 15-CR-174 (ENV)            defendant (his client) to help alter       Vitaliano)
    (E.D.N.Y.)                           documents responsive to grand jury
                                         subpoena; Judge Vitaliano
                                         recognizing that co-defendant, not
                                         attorney, was the “major play[er]
                                         here.” Judge Vitaliano remarking
                                         that the attorney appeared to be an
                                         outstanding person, whose life could
                                         be “placed on a postage stamp . . . as



          21
                The attorney’s conviction for importing and possessing certain electronic devices was vacated
   on appeal.


                                                        37
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 40 of 44 PageID #: 4731



                                   a father . . . , coach, Boy Scout
                                   leader, lawyer, community
                                   participant, benefactor, concerned
                                   for people beyond his own family . .
                                   . . the kind of guy you want on your
                                   block, the kind of guy you want in
                                   your family.”
    United States v. Cassandra     Attorney was convicted for her role      87 months (by Judge
    Cean, 11-CR-449 (SJ)           in a mortgage fraud scheme by            Johnson) and
    (E.D.N.Y.), aff’d 621 F.       assisting unqualified straw buyers       $243,148 in restitution
    App’x 44 (2d Cir. 2015); see   with good credit scores to obtain
    also United States v. Cean,    loans to purchase homes. A co-
    771 F. App'x 81, 84 (2d Cir.   conspirator (who received an
    2019) (affirming restitution   aggravated role enhancement)
    amount)                        recruited straw buyers, another co-
                                   conspirator would complete the loan
                                   applications using false information,
                                   and the defendant-attorney would act
                                   as the closing agent. The attorney
                                   would then distribute money among
                                   the co-conspirators. At sentencing
                                   her counsel submitted, among other
                                   mitigating factors, the defendant’s
                                   pregnancy.
    United States v. Everette      The defendant, an attorney, was          30 months and
    Scott, 11-CR-975 (DAB          convicted in two fraudulent schemes      $1,005,000 in
    (S.D.N.Y.) (Dkt. No. 81 for    to benefit his client. He induced        restitution
    summary)                       victims to transfer money into trust
                                   accounts, promising it would be held
                                   in escrow, but then distributed it to
                                   himself and his client. The
                                   government noted that the attorney’s
                                   role was “less significant” than his
                                   client’s, and that he “acted primarily
                                   at the direction [of the client]
                                   through the schemes.” Dkt. No. 81,
                                   at 4.
    United States v. Frederic      The defendant (not an attorney), a       24 months
    Cilins, 13-CR315 (WHP)         French citizen, attempted
    (S.D.N.Y.).                    (unsuccessfully) to persuade a
                                   cooperating witness to destroy
                                   contracts that connected him to bribe
                                   payments being investigated as
                                   violations of the FCPA. The
                                   defendant offered the witness money
                                   in return for destruction of


                                                 38
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 41 of 44 PageID #: 4732



                                   documents and signing a false
                                   statement. The defendant also told
                                   the witness she should to lie to the
                                   FBI.
    United States v. Rosenthal,    Over the course of about four years,       240 months
    805 F.3d 523, 526 (5th Cir.    a personal injury attorney bribed a
    2015).                         state judge to get favorable rulings,
                                   orders, and other treatment;
                                   conspired to pay witnesses to get
                                   false statements and testimony;
                                   fabricated evidence; fixed the
                                   random-case assignment system; and
                                   committed other acts of fraud.
    United States v. Carrick       The defendant (not an attorney)            120 months and
    Mango, 14-CR-73 (ADA)          approached a witness in a federal          $1,000 fine
    (W.D. Tx.) (Dkt. No. 25 for    trial, instructed him not to testify and
    summary).                      gave the witness a menacing look.
                                   On another occasion the defendant
                                   made statements to the trial AUSA
                                   and was ejected from the courtroom.
    United States v. Harris, 886   The defendant (not an attorney) was        120 months
    F.3d 1120 (11th Cir. 2018).    convicted of witness tampering and
                                   obstruction of justice for threatening
                                   a witness and her children for
                                   testifying against her family, making
                                   threatening statements on social
                                   media, making false statements to
                                   law enforcement, and attempting to
                                   help get false alibi testimony.
    United States v. Charity       The defendant (not an attorney),           42 months
    Engholm, 17-CR-40065           convicted for attempted witness
    (SLD) (C.D. Ill.) (Dkt. No. 24 tampering and conspiring to tamper
    for summary).                  with a witness. Following the
                                   directions of her boyfriend (who had
                                   committed a robbery), she sent a
                                   Facebook message to a victim to ask
                                   to speak to her by phone. She then
                                   offered money to the victim to recant
                                   her identification. She proffered
                                   with authorities but while on bond in
                                   a state proceeding, she absconded.
    United States v. Joel Gilbert, An attorney (along with a co-              60 months, $25,000
    17-CR-419 (AKK) (N.D. Al.) defendant) was convicted for                   fine, and 100 hours of
    (Dkt. No. 296 for summary). bribery, wire fraud and money                 community service.
                                   laundering for bribing a state
                                   legislator with $375,000 to oppose


                                                   39
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 42 of 44 PageID #: 4733



                                      certain actions by the Environmental
                                      Protection Agency.
    United States v. David            The defendant, an attorney, pled to       33 months and
    Hudgens, No. 18-CR-82             an information pursuant to which the      $624,686 restitution
    (KD) (S.D. Al.) (Dkt. No. 19      government agreed to ask for low
    for summary) 22                   end of the Guidelines. He was
                                      convicted of wire fraud for
                                      misappropriating funds that he was
                                      supposed to hold in IOLTA for a
                                      client. He was disbarred before
                                      sentencing.
    United States v. Delmar           The defendant, an attorney, was           25 months and fine of
    Hardy, 16-CR-0006 (MMD)           convicted of filing false returns for     $10,000
    (D. Nev.) (Dkt. No. 234 for       not reporting more than $400,000 in
    summary)                          cash income from his law practice
                                      and making false deductions.
    United States v. James            The defendant, an attorney, was           72 months and $4.65
    Seltzer, 15-CR-327 (LHK)          convicted of securities fraud. He         million in restitution
    (N.D. Cal.) (Dkt. No. 38 for      convinced a victim to provide
    summary)                          $350,000 to have a preferred-status
                                      account in a bank. In reality, he
                                      deposited the money into his own
                                      account. Relevant conduct included a
                                      dozen other similar schemes.
    United States v. James            The 77-year old attorney was              84 months and $19.7
    Schneider, 17-CR-20717            convicted of securities fraud, wire       million in restitution
    (FAM) (S.D.Fl.) (Dkt. No.         fraud and money laundering.
    159 for summary)                  Among other things, he created false
                                      documents for bogus companies and
                                      authored false legal opinion letters
                                      stating that the companies were not
                                      affiliates even though the shares
                                      were controlled by co-conspirators.
    United States v. Christopher      The attorney was convicted of wire        37 months and
    Pitts, 16-CR-23 (LSC) (M.D.       fraud. He acted as a closing attorney     $1,090,888 restitution
    Ala.) (Dkt. Nos. 52, at 6-8;      for sales owned by the Department
    107 for summary)                  of Housing and Urban Development
                                      in Alabama. He was supposed to
                                      have remitted payments to the
                                      agency after sales, but failed to do
                                      so. Instead, he commingled the
                                      funds among escrow accounts and



          22
            See also https://www.justice.gov/usao-sdal/pr/former-attorney-receives-thirty-three-months-
   embezzling-money-his-client.


                                                     40
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 43 of 44 PageID #: 4734



                                     disbursed money from those
                                     accounts instead of providing it to
                                     the agency.

                  Brettschneider is not on this chart because his conviction for trying to get Richard

   Marshall admitted into a drug program under false pretenses and his extraordinary mitigating

   circumstances are, despite Scarpa’s suggestion, Def. Ltr. 4, nowhere near comparable to

   Scarpa’s. The government recognized as much, in not asking for any particular term of

   incarceration, see Dkt. No. 240, and stating that Brettschneider’s crime was “nothing like the

   bribery that Mr. Scarpa has been convicted of,” Brettschneider Tr. 19:14-15. In any event,

   Brettschneider’s Guidelines range of 0-to-6 months was a fraction of Scarpa’s, and his term of

   confinement while on probation was not, contrary to Scarpa’s statement, a “below-guideline

   sentence.” Def. Ltr. 4.

                  3.     Need for Substantial Fine

                  The Court should also impose a significant fine as part of its sentence. Scarpa

   reported earning about $180,000 annually from his law practice, PSR ¶ 74, with his wife earning

   an additional $200 per week as a “part-time kennel worker,” PSR ¶ 61. Yet until 2019, they

   owned four vehicles—selling a Mercedes and a Porsche because they “did not need to own four

   vehicles,” PSR ¶ 78—and have total assets of over $1.7 million. PSR ¶ 78. Not surprisingly,

   Scarpa has not provided Probation Department a copy of his tax returns, PSR ¶ 76, as he ran at

   least partly a cash business. See, e.g., GX 2T, 2:27-28 (Scarpa’s son instructing Gallman to drop

   off cash he collected from a client in Scarpa’s office); GX 54T, 3:16-46 (Scarpa telling Gallman

   that a client was “going to bring in $1,500—that’s what she owes us”); GX 10T, 3:8-22

   (Gallman telling Scarpa that he gave him $500 he received from a client).




                                                   41
Case 1:18-cr-00123-CBA-RER Document 259 Filed 09/13/19 Page 44 of 44 PageID #: 4735



                  Scarpa positioned himself to benefit from his bribery scheme by burnishing his

   reputation, and he should therefore pay financially for his crime. See, e.g., GX 30T, 2:44-3:17

   (telling Gallman, in a call that followed the exposure of Scarpa’s conduct, that Ross’s friend

   called Scarpa to represent him in a murder case for $50,000). The Court assessed a $2,000 fine

   against Brettschneider, who committed a less serious offense, had a fraction of Scarpa’s assets,

   and was financially responsible for significant medical expenses.

   VI.      CONCLUSION

                  For these reasons, the government recommends that the Court impose a term of

   incarceration of 48 months and a significant fine.


   Dated:     Brooklyn, New York
              September 13, 2019

                                                        Respectfully submitted,


                                                        RICHARD P. DONOGHUE
                                                        UNITED STATES ATTORNEY
                                                        Eastern District of New York
                                                        271 Cadman Plaza East
                                                        Brooklyn, New York 11201


                                               By:      /s/ Andrey Spektor
                                                        Andrey Spektor
                                                        Lindsay K. Gerdes
                                                        Keith D. Edelman
                                                        Assistant United States Attorneys
                                                        (718) 254-7000




                                                   42
